Title: To George Washington from James Craik, 27 September 1781
From: Craik, James
To: Washington, George


                  
                     Sir
                     Williamsburgh Septr 27th 1781
                  
                  The increase of our Sick within these Few days past, and a certainty of a still further increase as the season advances from the natural causes which operate in this quarter, and those that are always attendant on Seiges, makes me anxious to state to your Excellency our situation with respect to Blanketts; the Hospital is intirely without this Article: And permit me to represent to your Excellency that we have the greatest mortality to apprehend unless a proper supply can be instantly obtained: nothing is at this time more necessary or can be less wanted; but I will not take up your Excellency’s time on this head, it is enough to have stated these things to obtain that relief which will put us in a condition to discharge our duty, and to preserve the lives & health of the Soldiery.  I will only add that we shall not be able to do with less than six hundred Blanketts.  I have the honor to be with the greatest respect Sr Your Excellency Most Obedt Humbe Servt
                  
                     James Craik
                  
               